DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 9/24/2021, is acknowledged. Claim 7 is amended. Claims 7 – 17 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 7 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0177414 (“Takashima”; of record).
Regarding claim 7, Takashima teaches a steel sheet comprising a chemical composition ([0043]-[0062]) that is shown in Table 1 below compared to claim 7.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Takashima overlaps, encompasses, or falls within the claimed chemical composition for each constituent element of the instant claim.
Takashima teaches that the microstructure of the steel sheet contains 3-20% ferrite in terms of a volume fraction ([0064]), and that 20-50 vol% bainite is preferably contained ([0068], L 3-4). Thus, the combined fraction of ferrite and bainite taught by Takashima (23-70%) falls within the claimed content of ferrite and bainite of the instant claim (2% or more in total).
The Examiner notes that although Takashima teaches a microstructure in terms of a volume fraction, whereas the instant claim expresses microstructure in terms of an area fraction, an 
Further, Takashima teaches that the average grain size of ferrite is 5 μm or less ([0064], L 6). 
Takashima is silent as to the average grain size of bainite. However, Takashima teaches that the average grain size of ferrite is to be 5 μm or less ([0064], L 6), the average grain size of retained austenite is to be 2 μm or less ([0067], L 1-4 & 15-16), and the average grain size of martensite is to be 2 μm or less ([0067], L 1-4 & 15-16). Thus, it would be expected that other phases present in the steel, such as tempered martensite and bainite, would also possess a grain size of a similar nature, which would either fall within the claimed range of 5 μm or less, or obviate it due to an overlapping or encompassing range.
Moreover, Takashima teaches that the steel sheet possesses bainite with high dislocation density ([0068], L 5-8). Takashima, however, does not explicitly teach that an average dislocation density in the ferrite and an average dislocation density in the bainite are both 4∙1012 m/m3 to 1∙1014 m/m3. 
Even though Takashima does not explicitly teach the claimed dislocation density, it is well held that discovering an optimum value of a result-effective variable requires only routine skill in the art (MPEP 2144.05 II A-B). Dislocation density of a steel microstructure is a result-effective variable, as Takashima teaches that it provides the steel with increased yield strength, as well as high yield ratio and good stretch flangeability ([0039]). Therefore, it would have been obvious to an ordinarily skilled artisan to have optimized the dislocation density of the steel sheet taught by 
Regarding the yield ratio of the steel sheet taught by Takashima, it is noted that Takashima teaches that inventive examples of the steel sheet have a yield ratio of 75% or more. Such a range falls outside the claimed “73% or less” of the instant claim. However, it is noted that numerous comparative example steel sheets are disclosed in Takashima, having yield ratios which range from 50% (Table 3, Sample 27) to 82% (Table 3, Sample 26). It is noted that A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123 I). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner particularly notes Sample 28 of Table 3, having a yield ratio of 66%. Seeing as an example having a yield ratio which falls within the claimed range is present, the limitation is met. Alternatively, the Examiner notes that the range of yield ratios taught by Takashima ranges from 50% (Table 3, Sample 27) to 86% (Table 3, Sample 1). Such a range overlaps with the claimed yield ratio range of 73% or less. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Of further note, the Examiner notes that the Comparative Examples of Takashima cited (Samples 26-28) possess an inventive composition as taught by Takashima. However, as seen in Table 2, changes in processing parameters are the cause of a decrease in yield ratio of these samples, or changes in other parameters, such as fresh martensite volume fraction.
8, Takashima teaches that the microstructure of the steel sheet contains: 3-20% ferrite in terms of a volume fraction ([0064]), 5-20 vol% retained austenite ([0065]), 5-20 vol% martensite ([0066]), preferably 15-50 vol% tempered martensite ([0068], L 4-5), and preferably 20-50 vol% bainite ([0068], L 3-4).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the volume fraction, roughly equivalent to area fraction, of ferrite and bainite (23-70 vol% in total), martensite (20-70 vol% in total of martensite and tempered martensite), and retained austenite (5-20 vol%) taught by Takashima overlaps with the claimed area fraction of ferrite and bainite (2-60% in total), martensite (10-90%), and retained austenite (0-15%) of the instant claim.
The Examiner notes that although Takashima teaches a microstructure in terms of a volume fraction, whereas the instant claim expresses microstructure in terms of an area fraction, an ordinarily skilled artisan would expect the values to be roughly equivalent in comparison, and thus could convert from one to the other. Indeed, Takashima teaches that area fraction measurements were used to determine the volume fractions of the phases present in the microstructure ([0095], L 9-10).
Further, by calculation, the Examiner has determined that Takashima teaches a ratio of a volume fraction of the ferrite to a volume fraction of the martensite that is 0.043 (3% ferrite, 70% martensite) to 1.00 (20% ferrite, 20% martensite). The Examiner notes that this ratio of 0.043-1.00 falls within the claimed ratio of the instant claim (0.03-1.00). Further, although the Examiner concedes that this ratio was derived from volume fractions rather than area fractions, it is expected that these values are roughly equivalent in comparison. Indeed, Takashima teaches that area 
Regarding claims 9 and 10, Takashima teaches a steel sheet comprising a chemical composition ([0043]-[0062]) that is shown in Table 2 below compared to claims 9 and 10.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Takashima overlaps, encompasses, or falls within the claimed chemical composition for each constituent element of the instant claims 9 and 10.
Regarding claims 11 and 12, Takashima teaches a steel sheet comprising a chemical composition ([0043]-[0062]) that is shown in Table 3 below compared to claims 11 and 12.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Takashima overlaps, encompasses, or falls within the claimed chemical composition for each constituent element of the instant claims 11 and 12.
Regarding claims 13 and 14, Takashima teaches a steel sheet comprising a chemical composition ([0043]-[0062]) that is shown in Table 4 below compared to claims 13 and 14.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Takashima overlaps, encompasses, or falls within the claimed chemical composition for each constituent element of the instant claims 13 and 14.
Regarding claims 15 and 16, Takashima teaches a steel sheet comprising a chemical composition ([0043]-[0062]) that is shown in Table 5 below compared to claims 15 and 16.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Takashima overlaps, encompasses, or falls within the claimed chemical composition for each constituent element of the instant claims 15 and 16.
Regarding claim 17, as previously discussed, Takashima teaches that the steel sheet possesses bainite with high dislocation density ([0068], L 5-8). Takashima, however, does not explicitly teach that the average dislocation density in the ferrite is 6∙1012 m/m3 to 1∙1014 m/m3 and an average dislocation density in the bainite is 9∙1012 m/m3 to 1∙1014 m/m3.
.

Response to Arguments
Applicant’s remarks filed 9/24/2021 are acknowledged and have been fully considered. Applicant has argued that the amendment to independent claim 7 overcomes the prior art rejection of record, as it is argued that Takashima aims to provide a high yield ratio of 75% or more, in contrast to the claimed 73% or less. 
The Examiner respectfully finds this argument unpersuasive. It is noted that the fact that Takashima aims to provide a high yield ratio of 75% or more in its steel sheets, does not preclude citation of examples within Takashima having a yield ratio less than this amount. As discussed in the rejection of claim 7, numerous comparative examples of Takashima possess a yield ratio which falls within Applicant’s claimed range. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123 I). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant argues further that in the present application, the average dislocation density in the ferrite and the average dislocation density in the bainite are controlled by adjusting both the elongation ratio and the line load/tension ratio in temper rolling to obtain the above-mentioned crashworthiness (paragraph [0047] of the present specification). It is then alleged that since there is no disclosure about adjusting the line load/tension ratio in Takashima, it would not have been obvious, for one of ordinary skill in the art, from TakashimaBIRCH, STEWART, KOLASCH & BIRCH, LLP MAA/JN/mkh Application No.: 15/753,599 Docket No.: 1551-0330PUS1Reply to Office Action of March 26, 2021 Page 7 of 7that the average dislocation density is adjusted within the range of claim 7, as amended, of the present application. 
The Examiner respectfully finds this argument to be unpersuasive. As discussed in the non-final rejection, Takashima finds dislocation density of a steel microstructure to be a result-effective variable, as Takashima teaches that it provides the steel with increased yield strength, as well as high yield ratio and good stretch flangeability ([0039]). It is well held that discovering an optimum value of a result-effective variable requires only routine skill in the art (MPEP 2144.05 II A-B). Therefore, it would have been obvious to an ordinarily skilled artisan to have optimized the dislocation density of the steel sheet taught by Takashima, in order to achieve an increased yield strength, high yield ratio, and good stretch flangeability. 
The Examiner notes that the processing method by which this is achieved is not wholly relevant in this instance. For example, there is no provided evidence that adjustment of both elongation ratio and line load/tension ratio in temper rolling is the only way to achieve the claimed dislocation density in ferrite and bainite. Rather, the Examiner contends that based on the presented evidence, it can only be concluded that control of both these parameters is merely a sufficient condition to cause the claimed dislocation density. As it has been established that one of ordinary prima facie case of obviousness is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735